 



Exhibit 10.8
EMPLOYEE RESTRICTED STOCK AGREEMENT
     THIS EMPLOYEE RESTRICTED STOCK AGREEMENT (the “Agreement”) is made and
entered effective the ___day of                     , 200___, by and between
PETROHAWK ENERGY CORPORATION, a Delaware corporation (the “Company”), and
                                         (the “Employee”).
     WHEREAS, to carry out the purposes of the Company’s SECOND AMENDED AND
RESTATED 2004 EMPLOYEE INCENTIVE PLAN, as amended (the “Plan”), the Company
desires to issue shares of the common stock of the Company to the Employee
pursuant to the terms of this Agreement and the Plan (“Restricted Stock”).
     NOW THEREFORE, in consideration of the mutual agreements and other matters
set forth herein and in the Plan, the Company and the Employee hereby agree as
follows:
     1. Grant. The Company hereby grants to the Employee                     
(___) shares of Restricted Stock (the “Shares”) on the terms and conditions set
forth herein and in the Plan, which Plan is incorporated herein by reference.
     2. Vesting.
     (a) The legal ownership of the Shares shall vest on                     
___, 200___provided that the Employee has served as an employee of the Company
through and until each such vesting date.
     (b) Upon the Employee’s termination as an employee of the Company, any
Shares which are not vested shall be forfeited and returned to the Company,
except that:
(i) If the Employee’s service with the Company terminates by reason of
Disability, legal ownership of the Shares shall fully vest as of the date of
such termination. For purposes hereof, the term Disability shall mean a physical
or mental infirmity which impairs the Employee’s ability to substantially
perform his or her duties for a period of one hundred eighty (180) consecutive
days.
(ii) If the Employee dies while employed with the Company, the Shares shall
fully vest on the date of death.
     3. Beneficial Ownership. Unless and until the Shares are forfeited to the
Company or transferred by the Employee (in accordance with this Agreement and
applicable law), the Employee shall have beneficial ownership of the Shares,
including the right to receive dividends and the right to vote the Shares.

 



--------------------------------------------------------------------------------



 



     4. Stock Certificates.

  (a)   A certificate representing the Shares shall be registered in the name of
the Employee. Until the expiration of the period of time during which the Shares
remain subject to the restrictions or vesting set forth in this Agreement
(“Restriction Period”), the certificate representing the Shares shall be held in
escrow by the Company for the account of the Employee.     (b)   Each stock
certificate issued in the name of the Employee pursuant to this Agreement shall
bear the following restrictive legend:         THE SHARES REPRESENTED BY THIS
CERTIFICATE ARE SUBJECT TO RESTRICTIONS CONTAINED IN AN EMPLOYEE RESTRICTED
STOCK AGREEMENT DATED AS OF                      ___, 200___BY AND BETWEEN
PETROHAWK ENERGY CORPORATION AND                                         . A
COPY OF WHICH IS ON FILE AT THE OFFICE OF THE CORPORATION’S SECRETARY.

     5. Transfer Restrictions. Except as approved by the Company, the Shares
shall not be transferable or assignable by the Employee other than by will or
the laws of descent and distribution or pursuant to a qualified domestic
relations order as defined by Section 414(p) of the Internal Revenue Code of
1986, as amended (the “Code”). No transfer by will, trust, or by the laws of
descent and distribution shall be effective to bind the Company unless the Board
of Directors of the Company (the “Board”), the Compensation Committee of the
Board or other such committee as the Board shall appoint to administer the Plan
as permitted by the Plan (collectively herein the “Committee”) has been
furnished with a copy of the deceased Employee’s enforceable will, trust or such
other evidence as the Committee deems necessary to establish the validity of the
transfer. Any attempted transfer in violation of this provision shall be void
and ineffective.
     6. Vesting Restrictions. Except as provided under the terms of the Plan and
in paragraph 2(b), the Shares will vest only during Employee’s lifetime while
Employee remains an employee of the Company.
     7. Withholding of Tax. To the extent that the granting of the Shares or the
lapse of restrictions applicable to such Shares results in compensation income
to the Employee for federal or state income tax purposes, the Employee shall pay
to the Company (in cash or to the extent permitted by the Committee, shares of
common stock of the Company held by the Employee whose value is equal to the
amount of the Employee’s tax withholding liability as determined by the
Committee) any federal, state or local taxes of any kind required by law to be
withheld, if any, with respect to the Shares. The Company, to the extent
permitted by law, has the right to deduct from any payment of any kind otherwise
due to the Employee from the Company any federal, state or local taxes of any
kind required by law to be withheld with respect to the Shares.

2



--------------------------------------------------------------------------------



 



The Company is further authorized in its discretion to satisfy any such
withholding requirement out of shares of Restricted Stock of the Employee held
by the Company.
     8. Securities Law. The Employee agrees that the Shares will not be sold or
otherwise disposed of in any manner which would constitute a violation of any
applicable securities laws, whether federal or state. The Employee also agrees
(i) that the certificates representing the Shares may bear such legend or
legends as the Committee deems appropriate in order to assure compliance with
applicable securities laws, and (ii) that the Company may refuse to register the
transfer of such Shares on the stock transfer records of the Company if such
proposed transfer would, in the opinion of counsel satisfactory to the Company,
constitute a violation of any applicable securities laws and (iii) that the
Company may give related instructions to its transfer agent, if any, to stop
registration of the transfer of the Shares.
     9. No Rights to Continued Employment. Nothing contained in this Agreement
shall confer upon the Employee the right to continue as an employee of the
Company.
     10. Representations and Warranties of Employee. The Employee represents and
warrants to the Company as follows:

  (a)   The Employee has received a copy of the Plan and has read and
understands the terms of the Plan and this Agreement, and agrees to be bound by
their terms and conditions. The Employee acknowledges that there may be adverse
tax consequences upon the vesting of the Shares or disposition of the Shares
once vested, and that the Employee should consult a tax adviser prior to such
time.     (b)   The Employee agrees to sign such additional documentation as may
reasonably required from time to time by the Company in connection with this
Agreement.

     11. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all persons lawfully claiming under
the Employee.
     12. Governing Laws. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware.
     13. Modification. This Agreement may not be modified except in writing
signed by the parties hereto or their respective successors and permitted
assigns.
     14. Headings. The headings of paragraphs in this Agreement are for
convenience of reference only, do not constitute a part of this Agreement, and
shall not be deemed to limit or alter any of the provisions of this Agreement.
     15. Defined Terms. Except as otherwise provided in this Agreement, or
unless the context clearly indicates otherwise, capitalized terms used but not
defined in this Agreement have the definitions as provided in the Plan. In the
event of a conflict or inconsistency between

3



--------------------------------------------------------------------------------



 



the discretionary terms and provisions of the Plan and the provisions of this
Agreement, this Agreement shall govern and control.
     IN WITNESS WHEREOF, the parties have executed this Agreement effective as
of the date first above written.

              PETROHAWK ENERGY CORPORATION
 
       
 
  By:    
 
     
 
  Name:     
 
     
 
  Title:    
 
     
 
            EMPLOYEE
 
             
 
  Print Name:
 
       

4